Title: From George Washington to William Augustine Washington, 28 September 1796
From: Washington, George
To: Washington, William Augustine


                        
                            My dear Sir 
                            Mount Vernon 28th Sep. 96
                        
                        Your letter of the 12th Inst. enclosing one for Mr Phillips of Andover, found
                            me at this place yesterday, after having been to Philadelphia & back again.
                        Happening to have as many bank notes of the United States by me as would
                            exchange those of Alexandria, wch you enclosed to me I have done so; and by tomorrows Post
                            from Alexandria they, & your letter to the above named Gentleman, will proceed.
                        Mrs Washington unites with me in best wishes for you, and with sincere
                            friendship, I am always Your Affectionate Uncle
                        
                            Go: Washington
                            
                        
                    